Citation Nr: 1804478	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  12-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for fatigue, to include chronic fatigue syndrome, and to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for unspecified joint pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleep disturbances, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for neurological symptoms, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for tinea pedis.

7.  Entitlement to service connection for sciatic nerve condition, as secondary to service-connected bilateral knee disorder.
 
8.  Entitlement to an increased rating in excess of 10 percent for limitation of motion of the right knee.

9.  Entitlement to an initial rating in excess of 10 percent for laxity of the right knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1990 to September 1992, including service in the Gulf War. 

These matters come before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Cleveland, Ohio. 

A Board hearing was conducted in August 2017 via videoconference. A transcript of this hearing is contained within the electronic claims file. 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issues of entitlement to increased ratings for a right knee disorder and chondromalacia of the right knee and the claims of service connection for tinea pedis, right side sciatica, and neurological symptoms are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's symptomatology does not support a diagnosis of chronic fatigue syndrome.

2.  The Veteran does not have continuing headaches due to service or due to an undiagnosed illness.

3.  The Veteran's joint pain is not due to an undiagnosed illness.  Joint pain other than affecting the service connected knee pathology has not been clinically established.
 
4.  The Veteran does not have sleep disturbances due to an undiagnosed illness.  No continuing sleep disturbance has been clinically established since service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness has not been met. 38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.317 (2017).

2.  The criteria to establish service connection for chronic headaches, to include as due to an undiagnosed illness has not been met. 38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.317 (2017).

3.  The criteria to establish service connection for unspecified joint pain, to include as due to an undiagnosed illness has not been met. 38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.317 (2017).

4.  The criteria to establish service connection for sleep disturbance, to include as due to an undiagnosed illness has not been met. 38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

With respect to the claims for service connection, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
Law and analysis - service connection claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Special regulations provide that VA will pay compensation for Persian Gulf veterans who later manifest certain qualifying chronic disabilities. 38 C.F.R. § 3.317 (a). To obtain service connection for a qualifying chronic disability, the evidence must show: (1) that the Veteran is a Persian Gulf veteran; (2) who exhibits objective indications of a qualifying chronic disability; (3) that manifests either during active duty in the Southwest Asia theater, or to a degree of 10 percent or more prior to December 31, 2021; and (4) that cannot be attributed to any known clinical diagnosis by history, examination, or laboratory tests. 38 C.F.R. § 3.317 (a)(1). A Persian Gulf veteran is a Veteran who served on active duty in the Southwest Asia Theater of operation during the Persian Gulf War. 38 C.F.R. § 3.317 (e)(1). The Southwest Asia Theater of operation refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317 (e)(2). Chronic fatigue syndrome is one example of a "medically unexplained chronic multisymptom illness" that VA regulations regard as a qualifying chronic disability. 38 C.F.R. § 3.317 (a)(2)(i)(B)(1).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's available service treatment records and private treatment records do not contain a record of complaints or treatment for chronic fatigue syndrome or chronic headaches.  The records show complaints of tension headaches, joint pain in relation to his back and knee disorders, neurological symptoms as sciatica and carpal tunnel syndrome, and sleep disturbance in relation to a diagnosis of sleep apnea and as a symptom of his psychiatric disorder.  

The Veteran underwent a VA Gulf War general medical examination in March 2015.  The Veteran reported chronic fatigue syndrome, muscle injuries, headaches, joint paint, neurological symptoms, and sleep disturbance.  Specifically, the examiner noted that the Veteran has sleep disturbances with sleep walking, especially when he does not take medication for his anxiety.  Regarding his joint pain, he stated that all his joints hurt.  The Veteran denied undue fatigue and the examiner noted that he is employed full time as a corrections officer and has no issues with his activities of daily living.  Regarding neurological symptoms, the Veteran reported occasional tension headaches related to work.  

The examiner opined that none of the Veteran complaints meet the Gulf War criteria.  Rather, "most of his symptoms relate to morbid obesity and [mental health] issues."  (The Veteran is service connected for posttraumatic stress disorder, symptoms of which are noted to include sleep problems, depression, and lack or injury.  A 70 percent rating has been in effect since 2014.)

The Veteran was also afforded a VA examination for chronic fatigue syndrome.  The examiner noted no diagnosis of chronic fatigue syndrome and concluded that there was no indication for this examination.   

The Board finds that the evidence of record is against a finding that the Veteran has suffered from chronic fatigue syndrome at any point during the appeal period. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Because the weight of the evidence is against a diagnosis of chronic fatigue syndrome, the Board finds that there is no valid claim of service connection for such disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the applicability of the special rules regarding compensation for Gulf War veterans who suffer from qualifying chronic disabilities. The Veteran's service personnel records reflect that he served in the Southwest Asia Theater of operations during the Persian Gulf period of war. See 38 C.F.R. § 3.2 (defining the periods of war). Chronic fatigue syndrome is also listed as an example of a medically unexplained chronic multisystem illness for which compensation is available to Persian Gulf veterans. 38 C.F.R. § 3.317 (2)(i)(b)(1). However, the Veteran's service connection claim for chronic fatigue syndrome cannot be granted under the regulations governing compensation for Persian Gulf veterans for the same reason that his claim cannot be granted more generally; as described above, the evidence of record preponderates against a finding that the Veteran has been diagnosed with chronic fatigue syndrome. 

The Board has also considered the Veteran's claims for service connection for "chronic fatigue syndrome, to include as due to undiagnosed illness" as well as his claims of service connection for joint pain, sleep disturbance, and headaches more broadly as claims for service connection for an undiagnosed or medically unexplained multisymptom illness other than chronic fatigue syndrome. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). VA regulations provide for compensation for Gulf War veterans who later manifest undiagnosed or medically unexplained chronic multisymptom illnesses including such signs and symptoms as fatigue, skin symptoms, headache, muscle pain, joint pain, neurological and neuropsychological symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss and (in women) menstrual disorders. 38 C.F.R. § 3.317 (b).

Some of these symptoms have recurred throughout the history of the Veteran's treatment. However, they have most frequently been discussed in the context of other diagnosed conditions. For instance, sleep disturbance has been discussed in regard to the Veteran's PTSD and sleep apnea.  Similarly, the Veteran has sought treatment for joint pain and in regard to his (service connected) bilateral knee disorders and (nonservice-connected) low back pathology.  The March 2015 VA examiner reviewed the Veteran's history and concluded that there were no diagnosed illnesses for which no etiology was established and that the Veteran had not reported any additional signs and/or symptoms not addressed through the completion of other VA examinations.

One of the requirements necessary to obtain compensation for an undiagnosed or medically unexplainable multisymptom illness is that the signs, symptoms, or conditions cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1)(ii). Here, the opinion of the VA examiner who considered the matter was that the Veteran's conditions were attributable to his other diagnoses which have etiologies and no contrary opinion appears in the record. Consequently, the Board finds that the evidence of record does not support a finding that the veteran suffers from an undiagnosed or medically unexplainable multisymptom illness related to his Persian Gulf service.

In reaching the conclusion that the evidence does not support finding diagnoses of chronic fatigue syndrome or undiagnosed or medically unexplained multisymptom illness, including unspecified joint pain, headaches, and sleep disturbance, the Board has considered the benefit of the doubt rule. However, the benefit of the doubt doctrine cannot establish an element of service connection where the preponderance of the evidence weighs against such a finding. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for fatigue, to include chronic fatigue syndrome, and to include as due to an undiagnosed illness is denied.

Service connection for chronic headaches, to include as due to an undiagnosed illness is denied.

Service connection for unspecified joint pain, to include as due to an undiagnosed illness is denied.

Service connection for sleep disturbances, to include as due to an undiagnosed illness is denied. 


REMAND

Regarding the Veteran's claims for increased ratings for his knee disorder, at the August 2017 Board hearing, the Veteran testified that the symptoms of his knee disorder have worsened since his most recent VA examination in 2012.  Therefore, a new examination is warranted. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Regarding the Veteran's claim of service connection for sciatica, the Board finds that an addendum opinion is necessary.  The Veteran was provided with a VA examination in June 2011, at which time the examiner opined that the Veteran's sciatica was not caused by his service-connected right knee disorder.  However, the Veteran has submitted a November 2010 opinion from J.J., D.C., in which she opined that his bilateral knee disorder had a direct effect on his sciatica.  As the VA examiner did not offer an opinion on whether his sciatica is aggravated by his service-connected knee disorder, remand is necessary to obtain an addendum opinion.  

The Board finds that the Veteran's claim of service connection for neurological symptoms is inexplicably intertwined with his claim of service connection for sciatica and is remanded pending examination and adjudication of this claim.  

Regarding the Veteran's claim of service connection for tinea pedis, the treatment records show a current diagnosis and the Veteran has testified that he began experiencing symptoms during service.  To date, he has not been afforded a VA examination and opinion.  Therefore, remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Any relevant outstanding treatment records must be associated with the claims file.  The Veteran's assistance in identifying and obtaining any treatment records should be solicited as needed.  All attempts to obtain records should be documented in the claims file.

2. Schedule the Veteran for an examination of his right knee disorder by an appropriate VA examiner. The examiner must be provided access to the electronic claims folder. 

A detailed assessment of the Veteran's pertinent medical history, current complaints and clinical findings should be furnished. All orthopedic findings should be set out and ranges of motion shall be specified in degrees. 

The examiner must also note any subluxation or dislocation and describe all functional impairment.  

3. Return the claims file to the examiner who conducted the June 2011 VA examination.  If that examiner is unavailable, a suitable replacement should be provided.  The examiner must be provided access to the electronic claims folder.  The examiner must conduct a comprehensive neurologic review and provide all diagnoses of neurologic disorders.  

With regard to the Veteran's right side sciatica, the examiner must opine whether the sciatica is aggravated by the Veteran's service-connected bilateral knee disorder. 

With regard to any other noted neurologic symptoms, the examiner must opine whether they are a result of Gulf War Syndrome or otherwise due to the Veteran's period of service in the Persian Gulf War.  

A complete and reasoned rationale must be provided for all stated opinions.  

4. Schedule the Veteran for an examination of his tinea pedis by an appropriate VA examiner. The examiner must be provided access to the electronic claims folder. 

The examiner must provide an opinion as to whether his tinea pedis was as likely as not (50 percent probability or higher) incurred during or as a result of his period of service.  

A complete and reasoned rationale must be provided for all stated opinions.  

5. It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

6. After taking any further development deemed appropriate, re-adjudicate the issues on appeal. If a benefit sought is not granted, provide the Veteran a supplemental statement of the case and afford his an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


